Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 11-K (Mark One) [ X ] ANNUAL REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-12215 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: AMERISAVE 401(K) PLAN B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: AMERIPATH INCORPORATED 7 SUITE 400 PALM BEACH GARDENS, FLORIDA 33418 AmeriSave 401(K) PLAN Index to Financial Statements and Additional Information Page(s) Financial Statements Report of Independent Registered Public Accounting Firm 1 Statements of Net Assets Available for Benefits at December 31, 2008 and 2007 2 Statement of Changes in Net Assets Available for Benefits for the Year Ended December 31, 2008 3 Notes to Financial Statements 4-11 Additional Information * Schedule H, line 4i - Schedule of Assets (Held at End of Year) December 31, 2008 12-13 Signature 14 * Other schedules required by Section 2520.103-10 of the Department of Labors Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable. Exhibit Exhibit 23 - Consent of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm To the Participants and Administrator of The AmeriSave 401(k) Plan We have audited the accompanying statements of net assets available for benefits of the AmeriSave 401(k) Plan (the Plan) as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008. These financial statements are the responsibility of the Plans management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plans internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the AmeriSave 401(k) Plan as of December 31, 2008 and 2007, and the changes in net assets available for benefits for the year ended December 31, 2008, in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) is presented for purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labors Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Grant Thornton LLP Miami, Florida June 29, 2009 1 AmeriSave 401(K) Plan Statements of Net Assets Available for Benefits December 31, 2008 and 2007 (in thousands) Assets Investments, at fair value: Pooled separate accounts $ $ Guaranteed Income Fund Participant loans Total investments Contributions receivable Employer - Participants - Total contributions receivable - Total assets Liabilities Excess contributions payable Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 2 AmeriSave 401(K) Plan Statement of Changes in Net Assets Available for Benefits For the Year Ended December 31, 2008 (in thousands) Additions to net assets attributed to: Investment income (loss) Interest and dividends $ Net depreciation in fair value of investments ) Net investment loss ) Contributions Employer Participants Total contributions Total additions, net of investment loss ) Deductions from net assets attributed to: Benefits paid to participants Administrative expenses 84 Total deductions Net decrease ) Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 3 AmeriSave 401(K) Plan Notes to Financial Statements 1. Description of the Plan Background  The AmeriSave 401(K) Plan (the Plan) is a defined contribution plan established by AmeriPath, Inc. and its affiliates (collectively the Company or the Plan Sponsor) to provide its eligible employees with retirement benefits. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). The following description of the Plan provides only general information. Participants should refer to the plan agreement for a more complete description of the Plans provisions. Eligibility and Participant Contributions  All eligible employees who have completed six months of service may participate in the Plan. Participants may contribute an amount equal to not less than 1% nor more than 30% of their Plan compensation, as defined, for the contribution period. Catch-up contributions (as defined in the Internal Revenue Code) are permissible for eligible participants. Participants may modify their contribution percentage at any time. Company Matching Contributions  The Company matches contributions in the amount of $0.50 for each $1.00 contributed by a participant, up to the first 6% of the participants Plan compensation. The Company may also make discretionary matching contributions and qualified non-elective contributions. The Company did not make additional discretionary matching contributions or qualified non-elective contributions in 2008. Company matching contributions are remitted to the Plan at the same time that the corresponding participants contributions are remitted. Participant Accounts  A separate individual account is established for each participant in the Plan. Each participants account is credited with the participants contributions and an allocation of the Companys contributions, plus actual earnings thereon. Earnings are allocated by fund based on the ratio of the participants account invested in a particular fund to all participants investments in that fund. Vesting  Participants immediately vest in their voluntary contributions plus actual earnings thereon. Vesting in the Companys contribution portion of their accounts plus actual earnings thereon is based on years of service, as defined by the Plan. A participant is 100% vested after 5 years of credited service, with 20% vesting each year. However, if an active participant dies prior to attaining the normal retirement age, as defined, the participants account becomes 100% vested. Certain participants who were active in plans sponsored by previous employers have vesting requirements applied to their previous employer contribution accounts consistent with the vesting requirements in effect before the assets were merged into the Plan. Investment Options  Participants may elect to have their voluntary contributions and the Company contributions invested in any or all of the open investment funds, consisting of various pooled separate accounts or an unallocated insurance contract which are managed by Prudential Retirement Insurance and Annuity Company (Prudential). Participants have the ability to modify their investment elections daily. 4 AmeriSave 401(K) Plan Notes to Financial Statements  continued Distribution Options  Participants can elect to have their benefit distributions, equal to the value of the vested portion of their account balance, paid in the form of a lump sum distribution, a distribution in the form of an annuity, installment payments, or a direct rollover into another eligible retirement plan or traditional IRA. Withdrawals  Withdrawals may be made for qualified emergencies and hardships, as defined in the Internal Revenue Code. Depending upon the type of withdrawal and the status of the contribution, penalties upon withdrawal may apply. Participants may also begin to make withdrawals without penalty at age 59 1/2. Forfeitures  Employer contributions in forfeited nonvested accounts are used to reduce future employer contributions or pay Plan expenses. A forfeiture reserve of $208,232 and $159,728 at December 31, 2008 and 2007, respectively, is included in the Prudential Guaranteed Income Fund. The Companys cash contributions and Plan expenses were offset by approximately $69,084 from forfeited non-vested accounts in 2008. Loans to Participants  Participants are permitted to obtain loans that have as collateral their account values in amounts not less than $750 and not greater than the lesser of (1) $50,000, subject to certain limitations as defined by the Plan, or (2) 50% of the participants vested portion of their account value. Loans are repayable over a period of up to five years, unless the proceeds are used to purchase a primary residence, in which case a reasonable period, up to 30 years, is set at the time the loan is made. These loans bear interest at a range of 5.0% to 10.25%. Principal and interest are repaid to the Plan through payroll deductions. Upon a participants termination of employment, the balance of any outstanding loan shall immediately become due and payable to the Plan. Parties-in-Interest  Plan investments include shares of certain pooled separate accounts and an unallocated insurance contract managed by Prudential. These transactions qualify as party-in-interest transactions. As of December 31, 2008 and 2007, the total market value of investments in the pooled separate accounts and an unallocated insurance contract managed by Prudential was $104,710,727 and $126,573,547, respectively. Participant loans also qualify as party-in-interest transactions. Tax Status  The Internal Revenue Service has determined and informed the Company by letter dated March 13, 2003, that the Plan is designed in accordance with applicable sections of the Internal Revenue Code. The Plan has subsequently been amended. The Plan Sponsor and the Plans tax counsel believe that the Plan, as amended since the Internal Revenue Service determination, continues to be designed and operated in compliance with the applicable requirements of the Internal Revenue Code.
